Case 9:20-cr-80049-WPD Document 1 Entered on FLSD Docket 06/19/2020 Page 1 of JA
                                                                              8


                                                                                           Jun 19, 2020

                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
              20-80049-CR-MARRA/MATTHEWMAN
                          Case No.   ------------
                                      21 u.s.c. § 846
                                       21   u.s.c. § 853
 UNITED STATES OF AMERICA

 vs.

 LEONARD SHEMTOB and
 STRONG SUPPLEMENTS LLC,

                        Defendants.
 ----------------
                                         INFORMATION

        The United States Attorney charges that:

                                  GENERAL ALLEGATIONS

         1.     Anabolic steroids are synthetic variations of the male sex hormone testosterone,

 which is produced naturally in the human body. Anabolic steroids can produce anabolic and

 androgenic effects. "Anabolic" effects relate to the increase and growth of muscle and bone mass.

 "Androgenic" effects relate to the development of male reproductive organs and characteristics.

 Anabolic steroids can be misused and cause harm to the body. Misuse of anabolic steroids may

 lead to serious, even permanent, health problems, such as kidney failure, liver damage, high blood

 pressure, and increases in blood cholesterol.

                                             Defendants

        2.      Defendant, LEONARD SHEMTOB, was a California resident who owned and

 controlled co-defendant STRONG SUPPLEMENTS LLC.
Case 9:20-cr-80049-WPD Document 1 Entered on FLSD Docket 06/19/2020 Page 2 of 8
Case 9:20-cr-80049-WPD Document 1 Entered on FLSD Docket 06/19/2020 Page 3 of 8
Case 9:20-cr-80049-WPD Document 1 Entered on FLSD Docket 06/19/2020 Page 4 of 8
Case 9:20-cr-80049-WPD Document 1 Entered on FLSD Docket 06/19/2020 Page 5 of 8
Case 9:20-cr-80049-WPD Document 1 Entered on FLSD Docket 06/19/2020 Page 6 of 8
Case 9:20-cr-80049-WPD Document 1 Entered on FLSD Docket 06/19/2020 Page 7 of 8
Case 9:20-cr-80049-WPD Document 1 Entered on FLSD Docket 06/19/2020 Page 8 of 8
